Case 3:19-cv-01341-JBA Document 46 Filed 09/30/20 Page 1 of 13

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

SPINNER CONSULTING LLC,
Civil No. 3:19cv1341 (JBA)
Plaintiff,
in September 30, 2020
STONE POINT CAPITAL LLC,
Defendant.

 

 

RULING GRANTING DEFENDANT’S MOTION TO DISMISS

Plaintiff Spinner Consulting LLC (“Spinner”) brings several claims against Defendant
Stone Point Capital LLC (“Stone Point”) on behalf of itself and those similarly situated for
violations of federal, California, and Connecticut antitrust law for price fixing in pricing its
bankruptcy support services. Defendant moves to dismiss the Complaint for lack of subject
matter jurisdiction and failure to state a claim upon which relief can be granted. For the
reasons that follow, Defendant’s Motion to Dismiss [Doc. # 34] is granted.

I. Facts Alleged in Complaint

Plaintiff alleges that Stone Point, an affiliate of Bankruptcy Management Solutions,
Inc. (“BMS”), engaged in a conspiracy with its two largest competitors to “fix the manner of
charging Chapter 7 bankruptcy estates ... for bankruptcy support services. (Compl. [Doc. #

1] J 1.) BMS is the largest provider of bankruptcy support services, including bankruptcy
Case 3:19-cv-01341-JBA Document 46 Filed 09/30/20 Page 2 of 13

software, in the United States, with about 50 percent market share for bankruptcy support
services. (Id. JJ 6, 22.) Its two largest competitors are Epiq eDiscovery Solutions, Inc.
(“Epiq”) and TrusteSolutions, which have a 35 percent and a 15 percent market share,
respectively. (Id. J] 6-7, 22.) BMS and its competitors all develop and provide software to
assist bankruptcy trustees in meeting their reporting requirements and other obligations.
(Id. J] 17,19.)

Prior to 2008, instead of charging fees directly to estates, BMS would direct estates to
deposit funds into a selected bank. (Id. § 27.) The bank would earn interest on these deposits
and then pay a fee to BMS and interest to the estate. (/d.) When interest rates declined during
the Financial Crisis of 2008, BMS sought to develop a new payment structure in order to
maintain or increase profits. (Jd. J] 28-30.) As a result, “BMS decided to sell bankruptcy
support services only in combination with bankruptcy banking services (“Combined
Services”) and charging estates no fee for those Combined Services other than a percentage
of the money in the bank account of the estate.” (/d. { 31.) Plaintiff alleges that this fee
structure made it more difficult for trustees to determine whether fees for bankruptcy
support services were “modest, reasonable, or excessive.” (Id. J 32.)

In order to get the marketplace to accept this new pricing structure, Plaintiff alleges
that BMS proposed that the other two market participants—Epiq and TrusteSolutions—
agree to the same pricing structure. (Id. J 33.) They then lobbied the U.S. Trustee to suspend
the rule giving the United States Bankruptcy Court authority to approve actual and necessary
administrative expenses and allow bankruptcy trustees to pay bank service fees from estate
accounts. (Id. JJ 36-37.) BMS reflected this in a letter it sent to the Executive Offices of the
U.S. Trustee writing:

In several conversations with various participant banks, a number of options have
been discussed. Satisfying all of the conditions presented above, however, left a single
structural option. ... First, since estates do not currently pay for services (banking
and software) through a reduction in their interest income, have them continue to
Case 3:19-cv-01341-JBA Document 46 Filed 09/30/20 Page 3 of 13

pay for these services via a service fee, as a % of average deposit balance assessed
monthly on each account.

(Id. J 38.) BMS later referred to this new pricing structure as “a structural solution.” (/d.)
Epiq submitted a similar request to the U.S. Trustee on January 18, 2011, and TrusteSolution
on January 21, 2011. (ld. JJ 40-41.) On April 29, 2011, the U.S. Trustee suspended its rule
prohibiting trustees from paying bank service fees from estate accounts. (/d. J 42.)

Plaintiff alleges that shortly after the U.S. Trustee suspended its rule, all three
companies began selling bankruptcy support services only in combination with bankruptcy
banking services and charging one combined percentage fee based on the amount in the bank
account of the estate rather than separate fees for bankruptcy support services and
bankruptcy banking services. (Id. 43-44.) BMS and Rabobank (BMS’s banking partner) now
charge an annual rate of 1.75 percent of the amount on deposit at Rabobank, Epiq also
charges 1.75 percent, and TrusteSolutions now charges 1.9 percent. (/d. J 49.)

On April 12, 2017, Stone Point caused Trident, a fund that it manages and owns, to
acquire a controlling ownership interest in BMS. (/d. J 67.) Plaintiff alleges that prior to
acquiring BMS, Stone Point learned of the conspiracy to fix the manner of selling and
charging for Combined Services. (/d. J 69.) Plaintiff further alleges that Stone Point has
engaged in acts in furtherance of the conspiracy, including approving BMS business plans
“that required the continuation of the existing manner of selling and charging for Combined
services,” appointing co-CEOs who would effectuate the conspiracy, and causing a former
employee of Epig to be elected director of BMS in order to further the conspiracy. (/d. J 75.)

On March 31, 2015, one Robert Fusari filed a petition under Chapter 7 of the
Bankruptcy Code. (Jd. { 50.) The U.S. Trustee appointed an individual trustee, who was
eventually replaced by Alan E. Gamza at the election of the creditors of the Fusari estate. (/d.)
The Fusari Estate, through Mr. Gamza, entered into a contract with Rabobank. (/d. J 53.)
Pursuant to the contract, Rabobank automatically withdrew a monthly fee from the Fusari
Estate account. (/d. J 44.) In total, Rabobank deducted $15,627.98 from the Fusari Estate

3
Case 3:19-cv-01341-JBA Document 46 Filed 09/30/20 Page 4 of 13

account. (/d. J 58.) Rabobank paid this entire amount to BMS pursuant to its contract with
BMS. (/d. J 59.) Plaintiff alleges that the Fusari Estate would have paid lower fees absent the
conspiracy to fix the manner of charging estates for bankruptcy support services. (/d. J 61.)

Fusari’s bankruptcy case settled and was dismissed on May 26, 2016. (/d. J 63.) By
agreement as of July 27, 2018, Spinner acquired from Fusari the property that had vested in
Fusari under the bankruptcy settlement’s revesting provision. (/d. 66.) That property
includes the claim asserted in this action. (/d.)

Il. Discussion

A. Legal Standard

“{A] claim is properly dismissed for lack of subject matter jurisdiction under Rule
12(b)(1) when the district court lacks the statutory authority or constitutional power to
adjudicate it.” Morrison v. Nat'l Australia Bank, Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (quoting
Arar v. Ashcroft, 532 F.3d 157, 168 (2d Cir. 2008)). “When considering a motion to dismiss
pursuant to Rule 12(b)(1), the court must take all facts alleged in the complaint as true and
draw all reasonable inferences in favor of plaintiff.” Sweet v. Sheahan, 235 F.3d 80, 83 (2d
Cir. 2000). In response to a motion to dismiss pursuant to Rule 12(b)(1), “[a] plaintiff
asserting subject matter jurisdiction has the burden of proving by a preponderance of the
evidence that it exists.” Makarova v. United States, 201 F.3d 110, 113 (2d. Cir. 2000).

To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)). Although detailed allegations are not required, a claim will be found
facially plausible only if “the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Id. Conclusory
allegations are not sufficient. Id. at 678-679,

B. Defendant’s Motion to Dismiss
Case 3:19-cv-01341-JBA Document 46 Filed 09/30/20 Page 5 of 13

Stone Point moves to dismiss the complaint under Fed. R. Civ. P. 12(b)(1) and Fed. R.
Civ. P. 12(b)(6) for six reasons: (1) “Stone Point had no involvement in BMS until nearly one
year after the events at issue,” thereby destroying any proximate cause between Stone
Point’s conduct and Plaintiff's claims; (2) “[Plaintiff] is not a direct purchaser of Stone Point's
(or BMS’s) services, and thus lacks standing to bring its Sherman Act claim (and its
Connecticut state law claim) under the //linois Brick line of cases”; (3) “Plaintiff's Sherman
Act and Connecticut antitrust claims against Stone Point are foreclosed by the doctrine of
collateral estoppel”; (4) Defendant's efforts to lobby the Executive Office of the United States
Trustee are privileged under Noerr-Pennington doctrine; (5) Plaintiffs claims are barred by
waiver, res judicata, and release for failing to object to the trustee’s payment of fees in the
Fusari bankruptcy proceedings; and (6) Plaintiff fails to allege facts sufficient to satisfy the
Supreme Court’s test under Twombly. (Def.’s Mem. Supp. Mot. to Dismiss [Doc. # 34-1] at 8-
9.) In its Supplemental Brief, Defendant also asserts that Plaintiff lacks standing to pursue its
California antitrust claims under the relevant test set forth in Associated General Contractors
of California v. California State Council of Carpenters. (Def.’s Suppl. Mem. [Doc. # 43] at 8
(citing 459 U.S. 519 (1983)).)

1. Tilinois Brick Rule

The Illinois Brick rule limits standing in Sherman Act claims for damages to direct
purchasers of the product or service. Illinois Brick Co. v. Illinois, 431 U.S. 720, 745-746 (1977);
Salveson v. JP Morgan Chase & Co., 663 F. App’x 71, 74 (2d Cir. 2016); Simon v. KeySpan Corp.,
694 F.3d 196, 201 (2d Cir. 2012). Therefore, “indirect purchasers who are two or more steps
removed from the antitrust violator in a distribution chain may not sue.” Apple Inc. v. Pepper,
139 S. Ct. 1514, 1521 (2019). In assessing whether a plaintiff is a direct purchaser, courts
examine the “economic substance of the transaction.” Howard Hess Dental Labs. Inc. v.
Dentsply Intern., Inc. 424 F.3d 363, 373 (3d Cir. 2005); see also In re Vitamin C Antitrust

Litigation, 904 F. Supp. 2d 310, 322 n. 5 (E.D.N.Y. 2012) (noting that the plaintiff's case was
Case 3:19-cv-01341-JBA Document 46 Filed 09/30/20 Page 6 of 13

distinguishable from Dentsply). Where a plaintiff must operate through another actor in a
distribution chain before the product reaches it, the plaintiff is not a direct purchaser. See
Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 88 (3d Cir. 2011).

Illinois Brick creates a bright-line rule without any “carve out exceptions.” Kansas v.
UtiliCorp United, Inc., 497 U.S. 199, 216 (1990) (internal quotation omitted). The /Hinois Brick
rule serves two purposes. First, it prevents defendants from being exposed to “multiple
liability.” Minois Brick, 431 U.S. at 720. Since direct purchasers are permitted to recover the
full amount of any overcharge, allowing the direct purchasers’ customers (i.e. indirect
purchasers) to also recover would subject defendants to multiplied damages just because
the product or service continues to pass through the stream of commerce. Id. Second,
“(p]ermitting the use of pass-on theories . . . essentially would transform treble-damages
actions into massive efforts to apportion the recovery among all potential plaintiffs that
could have absorbed part of the overcharge from direct purchasers to middlemen to ultimate
consumers.” Id. at 737. This would create “a strong possibility that indirect purchasers
remote from the defendant would be parties to virtually every treble-damages action...
[and] would impose on the effective enforcement of the antitrust laws.” Id. at 741.

Defendant argues that “Plaintiff's federal and Connecticut antitrust claims are barred
underx the Illinois Brick doctrine because Plaintiff is neither a direct purchaser of BMS’s
services nor the ‘proper party’ to assert antitrust claims against BMS or Stone Point.” (Def.’s
Mem. at 10-11.) Although Defendant concedes that California does not adopt the //linois Brick
rule for the purposes of its state antitrust law, it argues that Connecticut does, thereby
foreclosing Plaintiffs federal and Connecticut antitrust claims. (/d. at 10-13.) Defendant
argues that only the banks who purchase services from BMS or the trustee who uses the
services under license from BMS can be the “direct purchaser.” (Id. at 12.) Plaintiff, it
maintains, is “an assignee of claims from an individual debtor after the estate’s assets

revested to him” and is, thercfore “cither a quaternary, or, at best, tertiary purchaser.” (/d.)
Case 3:19-cv-01341-JBA Document 46 Filed 09/30/20 Page 7 of 13

Regarding its Connecticut claim, Plaintiff points to Connecticut’s Illinois Brick
repealer statute, Conn. Gen. Stat. Ann. § 35-46a,1 passed in 2018 and argues without
authority that it applies retroactively to this claim, (Pl.’s Mem. Opp. Mot. to Dismiss [Doc. #
36] at 16). Plaintiff instead argues that retroactive application would not be unconstitutional.
(Id.)

Regarding its federal claim, Plaintiffs brief requested that this Court await a decision
on Spinner’s case against BMS then pending before the Third Circuit, writing that “Spinner’s
appeal from the District of New Jersey ruling should resolve whether Spinner has a federal
claim under antitrust law.” (PI.’s Mem. at 19.) Since the parties’ briefing, the Third Circuit has
dismissed Spinner v. Bankruptcy Management Solutions. 796 F. App’x 132 (3d Cir. 2020).
However, the Court of Appeals reached its conclusion on grounds of release rather than any
application of the Illinois Brick rule on which the district court’s dismissal was based. See id.
Beyond the now-moot request that this Court refrain from making a decision until the Third
Circuit case was decided, Plaintiff offered no rebuttal to Defendant’s argument that I/linois
Brick bars Plaintiffs federal antitrust claim.

Two very similar actions against BMS have been litigated in the Northern District of
Illinois and the District of New Jersey, hoth of which the federal district courts dismissed on
Illinois Brick grounds. See Spinner v. Bankruptcy Management Solutions, 604 B.R. 660 (D.N.].
2019), aff'd on other grounds, 796 F. App’x 132 (3d Cir. 2020); McGarry & McGarry, LLP v.
Bankr. Mgmt. Sols., Inc., 2017 WL 2619143 (N.D. Il. June 16, 2017). Although neither of these

district court decisions has binding or preclusive effect, both are instructive.

 

‘ The U.S. Supreme Court held in California v. ARC America Corp. that Illinois Brick
repealer statutes are not preempted by the Sherman Act and that federal law was intended
to act merely as a supplement to state antitrust law. 490 U.S. 93, 101 (1989).

2 The Court declines to give Spinner v. BMS any preclusive effect. Since the Third
Circuit affirmed the district court’s result on grounds other than Illinois Brick, the district
court’s reasoning cannot be said to be “necessary to support a valid and final judgment on
the merits.” Transaero, Inc. v. La Fuerza Aerea Boliviana, 162 F.3d 724, 731 (2d Cir. 1998);
see also Indus. Risk Insurers v. Port. Auth. of New York & New Jersey, 296 F. App’x 169, 171

7
Case 3:19-cv-01341-JBA Document 46 Filed 09/30/20 Page 8 of 13

In McGarry, the plaintiff law firm was an unsecured creditor of a bankruptcy estate.
2017 WL 261943, at *2 (N.D. Ill. June 16, 2017). The plaintiff brought its claim against BMS
alleging that it would have received a larger distribution from the estate but for BMS’s
overcharge. /d. The plaintiff argued that although the estate was the direct purchaser, that
the plaintiff was still permitted to bring its claim under Illinois Brick because any injury to
the estate was entirely “passed on” to its creditors. Id. at *3. The district court rejected this
position, finding that estates are directly injured by overcharging and therefore “own[] any
antitrust claim and [are] entitled to one hundred percent of any overcharge.” Id. The district
court concluded that if the plaintiff and the estate were permitted to bring antitrust claims,
then BMS would be subject to multiple liability - precisely the outcome the Illinois Brick rule
was fashioned to prevent. See id.

In Spinner v. BMS, Plaintiff brought suit against BMS based on the same allegations set
forth in this case. The only difference between that lawsuit and the instant suit is that there
Plaintiff brought the claim against BMS as a co-conspirator rather than Defendant Stone
Point Capital, which Plaintiff alleges here was a co-conspirator. The district court in Spinner
v. BMS concluded that “the estate is the ‘direct purchaser,’ and the trustee, as the
representative of the estate, is the proper party to bring this antitrust claim.” 604 B.R. at 667
(citing 11 U.S.C. § 323). Plaintiff Spinner, the district court found, “occup[ied] a position
downstream of the estate” by receiving an assignment from the individual debtor “after the
bankruptcy proceeding concluded and the remaining assets of the estate re-vested.” Id. The
district court accordingly dismissed the plaintiffs suit, finding that the plaintiff was an
indirect purchaser and therefore lacked standing to bring its claim. Jd. The Third Circuit

affirmed the result, but reached its decision by finding that the plaintiff had released its

 

based on multiple grounds and the appellate court affirms on one ground but not the other,
there is no collateral estoppel as to the unreviewed ground.” (internal quotation omitted)).

8
Case 3:19-cv-01341-JBA Document 46 Filed 09/30/20 Page 9 of 13

claims against BMS by settling the bankruptcy proceedings. Spinner v. Bankruptcy
Management Solutions, 796 F. App’x at 135.

Here, Plaintiff is again the individual debtor’s assignee. Plaintiff did not directly
purchase BMS’s services for a fee. Any injury caused by the price-fixing conspiracy would
have first harmed the estate and thereby reduced the funds available to creditors. Only after
creditors were paid could the debtor have received any residue, thus making any injury to
the debtor tertiary. Since the debtor could not be the direct purchasers of BMS’s services,
neither could its assignee. Accordingly, as an indirect purchaser, Plaintiff lacks standing to
pursue its federal antitrust claim. Allowing Plaintiff to pursue this claim would risk
subjecting Defendant to multiple liability, the exact risk Illinois Brick intends to avert.

Although no court has specifically addressed whether Connecticut's Illinois Brick
repealer statute applies retroactively, other courts in this district have concluded that
virtually identical legislation in Rhode Island does not apply retroactively, citing the “almost
universal rule that statutes are addressed to the future, not to the past” and the absence of
any evidence that the Rhode Island legislature intended for retroactive application. In re
Aggrenox Antitrust Litigation, 94 F. Supp. 3d 224, 252-253 (D. Conn. 2015) (quoting Winfree
v. N. Pac. Ry., 2.2.7 11.8. 2.96, 301 (19123)). Here, Plaintiff offers no evidence that Connecticut’s
legislature intended its J//linois Brick repealer statute to apply retroactively. Plaintiff's
statement that retroactive application is sometimes permissible and, in this case, not
unconstitutional, is insufficient to overcome the strong presumption that legislation only
applies prospectively. Illinois Brick therefore forecloses Plaintiff's Connecticut antitrust
claim in addition to its federal claim.

2. _Noerr-Pennington Doctrine and the California Claim

The Noerr-Pennington doctrine establishes that joint efforts to petition government

officials do not violate antitrust law, even if they are expressly intended to eliminate

competition. United Mineworkers of America v. Pennington, 381 U.S. 657, 670 (1965) (citing
Case 3:19-cv-01341-JBA Document 46 Filed 09/30/20 Page 10 of 13

Eastern R.R. Presidents Conf. v. Noerr Motor Freight Inc., 365 U.S. 127 (1961)). Noerr-
Pennington protects not only the act of petitioning, but also concerted efforts incident to the
actual petitioning that amount to preliminary steps. See Singh v. NYCTL 2009-A Trust, 683 F.
App’x 76, 77 (2d. Cir. 2017) (citing Primetime 24 Joint Venture v. Nat'l Broad., Co., 219 F.3d
92, 99-100 (2d Cir. 2000)). Although Noerr-Pennington rests on a statutory interpretation of
the Sherman Act, California courts import federal Sherman Act case law in interpreting the
state’s antitrust law since California’s Cartwright Act is “patterned after the Sherman Act and
both statutes have their roots in the common law.” Blank v. Kirwan, 39 P.2d 58, 63 (Cal. 1985)
(quoting Marin County Bd. Of Realtors, Inc. v. Palsson, 549 P.2d 833, 835 (Cal. 1976)).

The doctrine has its roots in the First Amendment as it protects a party’s right to
petition all branches of the government. Miracle Mile Assocs. v. City of Rochester, 617 F.2d 18,
20 (2d Cir. 1980). For this reason, purely private petitioning activity that takes place outside
of the “open political arena” is not protected. Allied Tube & Conduit Corp. v. Indian Head, Inc.,
486 U.S. 492, 504, 507 (1988) (holding that efforts to influence a private standard-setting
organization in order to exclude a competitor was not protected by Noerr-Pennington). In
addition, “sham” petitioning efforts where “the party petitioning the government is not at all
serious about the object of that petition, but engages in the petitioning activity merely to
inconvenience its competitor” are not granted immunity. Video Intern. Production, Inc. v.
Warner-Amex Cable Communications, Inc., 858 F.2d 1075, 1082 (5th Cir. 1988).

Defendant argues that all of Plaintiffs antitrust claims must be dismissed because any
petitioning activity done by BMS, Stone Point, or any of the other alleged co-conspirators is
privileged under the Noerr-Pennington doctrine. (Def.’s Mem. at 24-25.) Since the petitioning
was essential to Plaintiffs antitrust claims, Defendant argues that none of Plaintiff's claims
can survive if the petitioning allegations are disregarded. (Id. at 24.)

Plaintiff responds that Defendant seriously mischaracterizes its allegations regarding

the lobbying of the Executive Office of the U.S. Trustee (“EOUST”). (PI.’s Mem. at 29-30.)

10
Case 3:19-cv-01341-JBA Document 46 Filed 09/30/20 Page 11 of 13

Rather, Plaintiff argues that the alleged petitioning serves merely as evidence of a pre-
existing conspiracy and that the Complaint makes clear that Plaintiff's injuries resulted from
that pre-existing conspiracy, not from any government action. (/d. (“The communications of
BMS and its conspirators to the EOUST do not form the horizontal conspiracy.”)) Plaintiff
further maintains that the petitioning of the EOUST was not even essential to execute the
conspiracy. (/d. at 32.) Indeed, Plaintiff asserts that Noerr-Pennington cannot apply here
because Defendant’s lobbying efforts were unsuccessful since the U.S. Trustee never
approved the proposed pricing system. (/d.) Therefore, Plaintiff argues, the lobbying could
not have caused any injury. Finally, Plaintiff reasons that applying Noerr-Pennington here
would lead to an absurd result whereby any anticompetitive agreement could be immunized
simply by “subsequently requesting legislative approval.” (/d. at 31-32 (citing Allied Tube,
486 U.S. at 503.)

In fact, what the Complaint actually alleges is that “BMS, Epiq and TrusteSolutions
requested that the U.S. Trustee suspend that rule, and allow Trustees to pay bank service
fees from Estate accounts”; that although the EOUST did not approve the proposed fee
structure, it did “suspend its rule prohibiting Trustees from paying bank service fees from
Estate accounts”; and that after April 29, 2011, the day EOUST suspended its rule, “BMS, Epigq,
and, upon information and belief, TrusteSolutions acted on their conspiracy.” (Compl. Jf 37,
42, 44.) The face of the Complaint indicates that Plaintiff would not have experienced the
harm alleged but for the U.S. Trustee suspending its rule, an outcome for which Defendant
specifically lobbied.

Plaintiff argues that Defendant “could have executed [its] conspiracy in spite of the
rule, and without petitioning the EOUST, by invoicing the Estates, which could then seek
approval from the bankruptcy court under 11 U.S.C. § 330 to pay the invoice from the
Estates” and therefore that petitioning the EOUST was “not even essential to execute the

conspiracy.” (Pl.’s Mem. at 23.) Plaintiffs allegation that EOUST intervention was not

11
Case 3:19-cv-01341-JBA Document 46 Filed 09/30/20 Page 12 of 13

necessary to effectuate the conspiracy is inaccurate. The U.S. Trustee himself has stated that
the EOUST chose to suspend the rule prohibiting trustees from paying bank service fees from
estate accounts “to permit authorized depositories ... to charge a service fee for integrated
case management software and banking services” and that this change was “necessary [to
allow] for the payment of integrated case management software and banking services.”
United States Trustee’s Statement in Support of Chapter 7 Trustee’s Application to Incur
Administrative Expense Claims, JJ 19-20, In re Midwest Hyperbaric Institute, P.C., No. 11-
19386 (N.D. Ill. Bankr. Ct.).

Moreover, Section 330 of the Bankruptcy Code does not appear to permit BMS to
invoice a bankruptcy estate and seek approval for its fees as Plaintiff contends. The
Bankruptcy Code permits a “professional person” to seek reasonable compensation for
services provided to a bankruptcy estate. BMS does not constitute a “professional person”
within the meaning of the statute. See In re First Merchants Acceptance Corp., No. 97-1500 JJF,
1997 WL 873551, at *3 (D. Del. Dec. 15, 1997). In determining whether an entity amounts to
a “professional person” bankruptcy courts consider the following factors:

(1) whether the employee controls, manages, administers, invests, purchases or sells
assets that are significant to the debtor's reorganization, (2) whether the employee is
involved in negotiating the terms of a Plan of Reorganization, (3) whether the
employment is directly related to the type of work carried out by the debtor or to the
routine maintenance of the debtor's business operations; (4) whether the employee
is given discretion or autonomy to exercise his or her own professional judgment in
some part of the administration of the debtor's estate, i.e. the qualitative approach,
(5) the extent of the employee's involvement in the administration of the debtor's
estate, ie. the quantitative approach; and (6) whether the employee's services involve
some degree of special knowledge or skill, such that the employee can be considered
a “professional” within the ordinary meaning of the term.

Id. These factors clearly contemplate a professional person to be an “employee,” which BMS
plainly is not. Nowhere in its Complaint does Plaintiff allege that BMS’s bankruptcy support
services involve administering the bankruptcy estate or in any way exercising discretion,

autonomy, or personal judgment such that it functioned like an employee. In neither oral

12
Case 3:19-cv-01341-JBA Document 46 Filed 09/30/20 Page 13 of 13

argument nor its Supplemental Reply Brief does Plaintiff dispute Defendant’s assertion that
BMS is not a professional within the meaning of the Bankruptcy Code.

Thus, Plaintiff's argument that petitioning the EOUST was not necessary to effectuate
the conspiracy is erroneous as it would have been impossible to execute the conspiracy
without the EOUST’s intervention. As a result, Plaintiffs alleged injuries necessarily must
stem from the alleged co-conspirators’ efforts to lobby the EOUST. Since any lobbying efforts
are protected by Noerr-Pennington, the Court finds that Plaintiff's California claim must be
dismissed.

A. Conclusion

Defendant’s Motion to Dismiss [Doc. # 34] is GRANTED. The Clerk is directed to enter

judgment in favor of Defendant and close this case.

IT IS SO ORDERED.

Lo £4. nhl
eet >“ eS

jw" i" ° VY

Janet Bond Arterton, U.S.D,J.

Dated at New Haven, Connecticut this 30th day of September 2020.

13
